Fourth Court of Appeals
                               San Antonio, Texas
                                      June 26, 2018

                                  No. 04-16-00786-CV

                           Anthony MOORE and Joann Moore,
                                     Appellants

                                           v.

                                      David SUBIA,
                                        Appellee

                From the County Court at Law No. 3, Bexar County, Texas
                            Trial Court No. 2016CV04165
                     Honorable David J. Rodriguez, Judge Presiding


                                     ORDER
Sitting:     Patricia Alvarez, Justice
             Luz Elena D. Chapa, Justice
             Irene Rios, Justice

     The Panel has considered the Appellant’s Motion for Rehearing and the motion is
DENIED.



                                                _________________________________
                                                Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of June, 2018.



                                                ___________________________________
                                                KEITH E. HOTTLE,
                                                Clerk of Court